Title: Enclosure A: [Net Revenue and Appropriations], [3 February 1792]
From: 
To: 




Amount of the Ntt Revenue arising on Goods, Wares and Merchandize imported into the United States from the commencement of the Act  to the 31st of December, 1790.


2.805.013.45⅓


    Tonage for the same period
221.130.85.





3.026.144.30⅓


Amount of Storage & Interest received by the  Collectors during said time
}
66.35.





3.026.210.65⅓


    Deduct Collectors salaries
140.  




Dollars.
3.026.070.65⅓


Total amount of Appropriations to the 31st. of December 1790.
}
1.690.420.51



Deduct for this sum, received of the receivers of Continental Taxes ⅌ Act of Septmr: 29th: 1789 and Ledger No. 1. Folio 66
}
3.225.70
1.687.194.81.




Dollars
1.338.875.84⅓


